SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

462
CA 16-00668
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


CARMEN BRITT AND CARMEN BRITT, AS EXECUTOR OF
THE ESTATE OF LULA BAITY, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                            ORDER

BUFFALO MUNICIPAL HOUSING AUTHORITY, ET AL.,
DEFENDANTS,
NELDA LAWLER, M.D. AND TERESA CHAU, M.D.,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


TIMOTHY R. LOVALLO, BUFFALO, FOR PLAINTIFF-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered July 22, 2015. The order denied the motion of
plaintiff for a default judgment against defendants Nelda Lawler,
M.D., and Teresa Chau, M.D.

     It is hereby ORDERED that said appeal is unanimously dismissed
with costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court